—In a proceeding pursuant to Social Services Law § 384-b (5) (b), the mother appeals from an order of the Family Court, Orange County (Ludmerer, J.), entered April 24, 1990, which determined that she had abandoned her children, and terminated her parental rights.
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court properly determined that there was clear and convincing proof of the appellant’s abandonment of her two children during the six-month period prior to the filing of the petition on May 22, 1989 (see, Social Services Law § 384-b [5] [b]; Matter of I. R., 153 AD2d 559, 560; Matter of Rose Marie M., 94 AD2d 734). Neither the order of protection nor the appellant’s incarceration prevented her from otherwise contacting her children or the agency by telephone or by letter (see, Matter of Anthony M., 195 AD2d 315; Matter of Dawntal Danielle C., 170 AD2d 375; Matter of Thomas G., 165 AD2d 729; Matter of I. R., supra; Matter of Ulysses T., 87 AD2d 998, affd 66 NY2d 773). The evidence of one or two contacts made by the appellant with the children during the time she was incarcerated was insufficient to avoid the termination of her parental rights (see, Matter of Ravon Paul H., 161 AD2d 257; Matter of Crawford, 153 AD2d 108, 111; Matter of Michael David K., 78 AD2d 901). Furthermore, we find no reason to disturb the Supreme Court’s assessment of the appellant’s credibility (see, Matter of Jasmine T., 162 AD2d 756, 757). Sullivan, J. P., Joy, Hart and Krausman, JJ., concur.